Luke, J.
The evidence in this case discloses that the plaintiff undertook to put a belt on a fast-revolving pulley, and in so doing was injured. The evidence also discloses that there was a safe way to put the belt on the pulley, and the safe way was known to the plaintiff. The evidence is without contradiction that the plaintiff had a choice of two ways of putting the belt on the pulley, one a dangerous way and the other a safe way. The plaintiff chose the dangerous way. The plaintiff having selected the dangerous way, he cannot recover of the employer for his injuries thus sustained, although his conduct in selecting that way may not have amounted to actual rashness. See Belk v. Lee Roy Myers Co., 17 Ga. App. 684 (87 S. E. 1089), and cases cited.
The evidence fails to make out a prima facie case. The plaintiff had months of experience around the machinery where he was injured, and his injury was due to his own negligence, not contributed to in any way by the defendant. Commercial Guano Co. v. Neather, 114 Ga. 416 (40 S. E. 299); Crown Cotton Mills v. McNally, 123 Ga. 35 (51 S. E. 13); Cawood v. Chattahoochee Lumber Co., 126 Ga. 159 (54 S. E. 944). Eor no reason assigned was it error for the court to direct a verdict for the defendant.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.